DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claims 1, 4-7, 9, 11-12, 15-18, and 23 are objected to because of the following informalities:
In claim 1, line 2, the term “QoS” must be defined as to what it stands for.  In line 6, the term “as good as first level” should read “greater or equal to a first level”.  In line 8, the term “less good than” should read “less than”.
In claim 4, line 2, “one or more of the parameters,” should read “one or more of the parameters:”.  In lines 2-4, the terms “CQI”, “HARQ”, “SINR”, and “SIR” must each be defined as to what they stand for.
In claim 5, line 2, “one or more of the parameters,” should read “one or more of the parameters:”.
In claim 6, line 2, the terms “CAT-M” and “IoT” must each be defined as to what they stand for.
In claim 7
In claim 9, line 2, the term “VoIP” must be defined as to what it stands for.
In claim 11, line 2, the term “less good than” should read “less than”.
In claim 12, line 2, the term “QoS” must be defined as to what it stands for.  In line 6, the term “as good as first level” should read “greater or equal to a first level”.  In line 8, the term “less good than” should read “less than”.
In claim 15, lines 2-3, “one or more of the parameters,” should read “one or more of the parameters:”.  In lines 3-5, the terms “CQI”, “HARQ”, “SINR”, and “SIR” must each be defined as to what they stand for.
In claim 16, line 3, “any of parameters” should read “one or more of the parameters:”.
In claim 17, line 2, the terms “CAT-M” and “IoT” must each be defined as to what they stand for.
In claim 18, lines 2-3, “at least one of” should read “at least one of:”.  In line 4, the term “UL” must be defined as to what it stands for.
In claim 23, line 5, the term “as good as first level” should read “greater or equal to a first level”.  In line 7, the term “less good than” should read “less than”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10, 12-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bawaskar (US 2015/0085829 A1) in view of Sharma et al. (US 2012/0155264 A1), hereinafter referred to as Sharma.

	Regarding claim 1, Bawaskar teaches a method in a network node for supporting a service over a radio bearer to a device (Bawaskar - Paragraph [0003], note radio bearer of the UE (user equipment); Paragraph [0009], note methods for enabling an eNB (eNodeB) to control handover of a high-priority UE), said radio bearer being associated with a QoS and said device being of a device category that is admitted restricted use of transmission resources on a radio interface between the network node and the device (Bawaskar - Paragraph [0006], note the eNB scheduler must allocate to a high-priority UE, radio resources consistent with QoS requirements of the UE’s assigned QoS Class Identifier (QCI) (i.e., control or otherwise limit radio resources for said UE)), said method comprising:
(Bawaskar - Paragraph [0003], note the eNB scheduler assigns each radio bearer a certain priority based on an assigned QCI), and,
	applying a second priority, lower than the first priority, to the radio bearer (Bawaskar - Paragraph [0003], note the eNB scheduler assigns each radio bearer a certain priority based on an assigned QCI).
	Bawaskar does not teach applying the first priority or the second priority to the bearer based on an estimated quality of the radio interface.
	In an analogous art, Sharma teaches applying the first priority or the second priority to the bearer based on an estimated quality of the radio interface (Sharma - Paragraph [0037], note the QoS controller may estimate the performance (i.e., performance metrics, see Paragraph [0017]) of a new flow (associated with a bearer); Paragraph [0038], note the estimated performance metrics are used to determine priority queue level assignments for the new flow based at least on one or more QoS requirements).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sharma into Bawaskar in order to reduce the delay in processing traffic flows, increasing flow admission ratio (Sharma - Paragraphs [0062] and [0077]).

	Regarding claim 2, the combination of Bawaskar and Sharma, specifically Bawaskar teaches the method comprising the further step of scheduling shared resources on the radio interface to said radio bearer and one or more further radio bearers depending on their respective priority (Bawaskar - Paragraph [0003], note the eNB scheduler allocates sufficient resource blocks to the UE to meet the bitrate requirements needed to provide the higher QoS; Paragraph [0028], note the scheduler controls the allocation of network resources to UEs).

	Regarding claim 3, the combination of Bawaskar and Sharma, specifically Sharma teaches wherein the estimated quality on the radio interface is an estimated data throughput (Sharma - Paragraph [0017], note performance metrics may include bandwidth, latency, and loss rate, among others (including throughput, see Paragraph [0047])).

	Regarding claim 4, the combination of Bawaskar and Sharma, specifically Bawaskar teaches the method comprising the further step of estimating the radio interface quality based on one or more of the parameters: CQI as reported by the device (Bawaskar - Paragraph [0002], note UEs send Channel Quality Indication (CQI) reports and allocates radio resources; Paragraph [0026], note UE’s reported CQI is compared to a CQI threshold parameter), HARQ responses received from the device, failure in receiving expected HARQ responses from the device, measured power of a reference signal (Bawaskar - Paragraph [0023], note signal-quality threshold, Reference Signal Receive Power (RSRP)), SINR and SIR (Bawaskar - Paragraph [0023], note Signal-to-Noise-plus-Interference Ratio (SINR)).

	Regarding claim 9, the Bawaskar does not teach wherein the service is VoIP, Video, or streaming Video.
	In an analogous art, Sharma teaches wherein the service is VoIP, Video, or streaming Video (Sharma - Paragraph [0016], note QoS controller, video streaming packets; Paragraph [0041], note QoS requirements for flows in a given network slice, VoIP service).


	Regarding claim 10, the combination of Bawaskar and Sharma, specifically Bawaskar teaches wherein a further requirement for assigning the second priority to the radio bearer, is that the device is in an emergency situation (Bawaskar - Paragraph [0003], note the eNB scheduler assigns each radio bearer a certain priority based on an assigned QCI; Paragraph [0005], note high-priority subscribers with a defined Guaranteed Bit Rate (GBR)).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Bawaskar (Bawaskar - Paragraph [0011], note an apparatus in an eNB (eNodeB)).

	Regarding claim 13, the combination of Bawaskar and Sharma, specifically Bawaskar teaches the network node comprising a priority determiner arranged to determine which one of the first priority or the second priority to apply based on the QoS of the radio bearer and based on said estimated quality on the radio interface (Bawaskar - Paragraph [0003], note the eNB scheduler assigns each radio bearer a certain priority based on an assigned QCI).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 3.

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Bawaskar (Bawaskar - Paragraph [0011], note the apparatus includes a processor coupled to a memory that stores computer program instructions which are executed by the processor).

Claims 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bawaskar in view of Sharma as applied to claims 3 and 15 above, and further in view of Shomura et al. (US 2017/0041817 A1), hereinafter referred to as Shomura.

	Regarding claim 5, the combination of Bawaskar and Sharma does not teach wherein the data throughput is estimated based on one or more of the parameters: CQI as reported by the device, HARQ responses received from the device, failure in receiving expected HARQ responses from the device, measured power of a reference signal, SINR and SIR.
	In an analogous art, Shomura teaches wherein the data throughput is estimated based on one or more of the parameters: CQI as reported by the device, HARQ responses received from the device, failure in receiving expected HARQ responses from the device, measured power of a reference signal, SINR and SIR (Shomura - Paragraph [0163], note the communication quality estimation program uses a formula to calculate the estimated throughput value according to the SINR calculated from the CQI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shomura into the combination of Bawaskar and Sharma in order to manage traffic based on estimated (Shomura - Paragraph [0046]).

	Regarding claim 16, the claim is interpreted and rejected for the same reason as claim 5.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bawaskar in view of Sharma as applied to claims 1 and 12 above, and further in view of Wu (US 2017/0127331 A1).

	Regarding claim 6, the combination of Bawaskar and Sharma does not teach wherein the device category is any of CAT-M, and Narrow Band IoT.
	In an analogous art, Wu teaches wherein the device category is any of CAT-M, and Narrow Band IoT (Wu - Paragraph [0021], note the network may be a narrowband (NB) internet of things (IoT) network; Paragraph [0067], note QCI setting of bearers).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu into the combination of Bawaskar and Sharma in order to improve coverage and performance of communications with UEs (Wu - Paragraphs [0049] and [0065]).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 6.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bawaskar in view of Sharma as applied to claims 1 and 12 above, and further in view of Riddle et al. (US 2009/0290625 A1), hereinafter referred to as Riddle.

	Regarding claim 7, the combination of Bawaskar and Sharma does not teach wherein the restricted use of transmission resources that is admitted to the device category, relates to at least one of: a restriction in the maximum frequency bandwidth, restriction in length of transmission time intervals and a restriction on the maximum UL power.
	In an analogous art, Riddle teaches wherein the restricted use of transmission resources that is admitted to the device category, relates to at least one of: a restriction in the maximum frequency bandwidth, restriction in length of transmission time intervals and a restriction on the maximum UL power (Riddle - Paragraph [0058], note the timer value for temporarily limiting uplink transmit power is based on configurable quality of service (QoS) parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Riddle into the combination of Bawaskar and Sharma in order to improve thermal management while maintaining uplink data rates (Riddle - Paragraphs [0005]-[0006]).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 7.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bawaskar in view of Sharma as applied to claims 1 and 12 above, and further in view of Yang et al. (US 2007/0110002 A1), hereinafter referred to as Yang.

	Regarding claim 8, the combination of Bawaskar and Sharma does not teach wherein the restricted use of transmission resources further involves a predefined number of repeated data transmissions.
	In an analogous art, Yang teaches wherein the restricted use of transmission resources further involves a predefined number of repeated data transmissions (Yang - Paragraph [0019], note in the scheduler, the packet length and retransmission limit are calculated from the QOS parameters and the SNR).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Bawaskar and Sharma in order to improve throughput and reduce computational overhead (Yang - Paragraph [0031]).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 8.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bawaskar in view of Sharma as applied to claim 10 above, and further in view of Cabrera (US 2013/0329559 A1).

Regarding claim 11, the combination of Bawaskar and Sharma does not teach wherein the radio bearer is released when the quality of the radio interface is less good than said first level and the device is not in an emergency situation.
	In an analogous art, Cabrera teaches wherein the radio bearer is released when the quality of the radio interface is less good than said first level and the device is not in an emergency situation (Cabrera - Paragraph [0059], note the pre-emption capability information of the ARP (Allocation and Retention Priority, which is a bearer level QoS parameter, see Paragraph [0025]) is used to determine whether a bearer with a lower ARP level may be dropped to free up the required resources; Paragraph [0060], note the ARP parameter decides which bearer can be dropped from the bearers allocated to a UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cabrera into the combination of Bawaskar and Sharma in order to reduce network congestion to meet QoS requirements (Cabrera - Paragraphs [0028] and [0033])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kakadia et al. (US 2015/0208275 A1) discloses allocating resource blocks to bearers based on their QCI values and dropping lower-priority bearers based on their associated ARP.
	Tjandra et al. (US 2016/0183119 A1) discloses determining QoS parameters for services such as QCI and ARP.
	Ghanwani et al. (US 2016/0094450 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461